Citation Nr: 1760200	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service connected cystic changes of midfoot, right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel

INTRODUCTION

The Veteran served from February 1978 to November 1980. This matter comes before the Board of Veteran's Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a September 2017 videoconference hearing before undersigned Veterans Law Judge.  A hearing transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes to provide an examination, it must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311(2007). Additionally, when a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

During his September 2017 hearing, the Veteran he his right foot symptomatology may be more complex that it has been characterized on appeal.  In addition to the musculoskeletal symptoms he has also asserted to have experienced neurological symptoms, which the Board recognizes are possible, given the nature of his injury.  While he underwent a VA examination in May 2011, this examination does not reflect that a nerve conduction study was performed.  

Moreover, while the Veteran's foot disorder is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (addressing non-specific foot injuries) he has also complained of symptoms related to malunion.  This is important, because the VA examiner indicated that his report did not include all test results, including those of a pending MRI.  Given these apparent discrepancies, a new VA examination is necessary to ensure that the full nature of the Veteran's disabilities is accounted for.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment and records pertaining to the issue on appeal, including the results of an MRI test.  Invite the Veteran to submit any further evidence in support of his claim.

Arrange to have the Veteran scheduled for a VA examination in connection with his right foot disability, to include all symptoms associated with that disability.  The examiner should clearly identify all current disability(ies) of the right foot, to include pes planus; weak foot; claw foot; metatarsalgia, hallux rigidus; hammer toe; and malunion or nonunion of tarsal or metatarsal bones.  2. 

The entire claims file should be made available to the examiner designated to examine the Veteran,  All indicated tests and studies (to include x-rays and neurological testing) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

As part of this examination, the examiner must specifically address the Veteran's complaints of neurological symptoms including numbness, swelling, and tingling of his right foot and address whether they are related to his service connected condition.  In this regard the examiner should note that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history. 

3. Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claim for entitlement to an increased rating for the Veteran's right foot disability, to include whether a separate disability rating is warranted for associated neurological symptomatology.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




